      2:21-cv-02920-RMG             Date Filed 09/10/21       Entry Number 1      Page 1 of 15




                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                      CHARLESTON DIVISION



 TED SIGMON,                                                        2:21-cv-2920-RMG
                                                         Case No. _____________________

                  Plaintiff,

             v.                                                        COMPLAINT
                                                                   (Jury Trial Demanded)
 CHARLESTON GASTROENTEROLOGY
 SPECIALISTS, P.A.; and DOES 1-10,

                  Defendants.


        TED SIGMON, by and through his attorneys, and for his Complaint in this matter against

Defendants CHARLESTON GASTROENTEROLOGY SPECIALISTS, P.A., and DOES 1-10,

states and alleges as follows:

                                     NATURE OF THE ACTION

        1.         Plaintiff TED SIGMON (“Plaintiff”) has a mobility disability stemming from a C6

spinal cord injury. Because of his disability, Plaintiff utilizes a wheelchair for mobility purposes.

Plaintiff is limited in the major life activity of walking.

        2.         Defendant CHARLESTON GASTROENTEROLOGY SPECIALISTS, P.A.,

doing business as Charleston GI (“Defendant” or “Charleston GI”), and Does 1 through 10 (“Doe

Defendants”) discriminated against Plaintiff by violating the Americans with Disabilities Act

(“ADA”), Section 504 of the Rehabilitation Act (“Section 504”), and S.C. Code Ann. § 10-5-210

and § 43-33-510, resulting in significant access barriers at Defendant’s facilities. Specifically,

Plaintiff experienced difficulty and risk of harm when confronted with inaccessible exam rooms

and exam tables at Defendant’s medical facilities, making it difficult, if not impossible, for Plaintiff

to access his medical care with Defendant. These violations exist due to a systemic failure to
      2:21-cv-02920-RMG           Date Filed 09/10/21        Entry Number 1      Page 2 of 15




maintain accessibility features at Defendant’s facility identified in this Complaint.

        3.      Plaintiff brings this action individually to compel Defendant to cease unlawful

discriminatory practices and implement policies and procedures that will ensure Plaintiff full and

equal enjoyment of, and a meaningful opportunity to participate in and benefit from, Defendant’s

healthcare services. Plaintiff seeks declaratory, injunctive, and equitable relief, compensatory

damages, and attorneys’ fees and costs to redress Defendant’s unlawful discrimination on the basis

of disability in violation of Title III of the ADA, 42 U.S.C. § 12101 et seq., Section 504 of the

Rehabilitation Act, and S.C. Code Ann. § 10-5-210 and § 43-33-510.

        4.      Plaintiff visited Defendant’s facilities in South Carolina and was denied full and

equal access as a result of Defendant’s improper policy for persons with disabilities. Defendant

denied Plaintiff equal access to its facilities because it did not provide appropriate access for

patients utilizing wheelchairs as required by the ADA, the Rehabilitation Act, and S.C. Code Ann.

§ 10-5-210 and § 43-33-510.

        5.      By failing to make its medical center accessible to mobility-impaired persons,

Defendant, a public accommodation subject to Title III of the ADA, deprives disabled persons of

the full benefits of Defendant’s healthcare services—all benefits it affords nondisabled

individuals—thereby increasing the sense of isolation and stigma among these Americans that

Title III of the ADA is meant to redress.

        6.      Defendant has demonstrated through its interactions with Plaintiff that it has

adopted a policy and/or pattern and practice of refusing to provide accessible healthcare to the

disabled, and that its policy, on information and belief, is based purely on financial considerations,

and resulted in the violation of Plaintiff’s civil rights.




                                                    2
      2:21-cv-02920-RMG            Date Filed 09/10/21       Entry Number 1          Page 3 of 15




       7.         Defendant has further demonstrated through its interactions with Plaintiff that

Defendant’s employees are not properly trained regarding civil rights, mobility accommodations,

privacy considerations, or how to interact with mobility-impaired individuals.

       8.         Defendant’s discrimination sends a message that it is acceptable for medical

providers to adopt policies, procedures, and practices that deprive mobility-impaired individuals

of the opportunity to be full partners in their receipt of healthcare services.

       9.         The ADA expressly contemplates injunctive relief aimed at modification of a policy

or practice that Plaintiff seeks in this action. In relevant part, the ADA states:

                  Where appropriate, injunctive relief shall also include requiring the
                  provision of an auxiliary aid or service, modification of a policy, or
                  provision of alternative methods.

42 U.S.C. § 12188(a)(2).

       10.        Consistent with 42 U.S.C. § 12188(a)(2), Plaintiff seeks a permanent injunction

requiring that:

                  a.     Defendant take all steps necessary to bring policies regarding accessibility

       to the disabled into full compliance with the requirements set forth in the ADA, and its

       implementing regulations, so that disabled persons have equal access to healthcare;

                  b.     Defendant change its policies and practices so that the accessibility barriers

       at Defendant’s facilities do not reoccur; and

                  c.     Plaintiff’s representatives monitor Defendant’s facilities to ensure the

       injunctive relief ordered pursuant to Paragraph 10.a. and 10.b. has been implemented and

       will remain in place.

                                               PARTIES

       11.        Plaintiff Ted Sigmon is, and at all times relevant hereto was, a resident of


                                                    3
     2:21-cv-02920-RMG          Date Filed 09/10/21      Entry Number 1        Page 4 of 15




Summerville, Dorchester County, South Carolina. Plaintiff suffered from a C6 spinal cord injury

and uses a wheelchair for mobility.

       12.     Plaintiff is a Medicare recipient, and his treatment at Defendant’s facilities was at

least partially paid for through Medicare.

       13.     Defendant Charleston Gastroenterology Specialists, P.A., doing business as

Charleston GI, is a South Carolina Public Benefit corporation organized and existing under the

laws of South Carolina with its headquarters at 1962 Charlie Hall Blvd., Charleston, South

Carolina 29414. Defendant may be served with process by serving its registered agent, Theodore

Gourdin, at 1962 Charlie Hall Blvd., Charleston, South Carolina 29414.

       14.     Plaintiff has treated at Defendant’s facilities, including the Carnes Crossroads

facility located at Windmill Station, 2001 2nd Avenue, Suite 101, Summerville, SC 29486.

       15.     Defendant’s facilities are places of public accommodation as defined in 42 U.S.C.

§12181(7)(G), and Defendant is thus subject to the requirements of the ADA, the Rehabilitation

Act, and S.C. Code Ann. § 10-5-210 and § 43-33-510.

       16.     The true names and capacities, whether individual, corporate, associate, or

otherwise, of the Doe Defendants are unknown to Plaintiff at this time. Plaintiff will amend this

Complaint to allege their true names and capacities when known. Plaintiff is informed and believes

and thereon alleges that each of the fictitiously named Doe Defendants is responsible in some

manner for the occurrences alleged in this Complaint.

       17.     Plaintiff alleges that Defendant Charleston GI and the Doe Defendants at all times

mentioned in this Complaint were the alter egos, agents, and/or employees and/or employers of

their co-Defendants and in doing the things alleged in this Complaint were acting within the course

of such agency and/or employment and with the permission and consent of their co-Defendants.



                                                 4
      2:21-cv-02920-RMG           Date Filed 09/10/21       Entry Number 1        Page 5 of 15




                                    FACTUAL BACKGROUND

       Plaintiff Has Been Denied Full and Equal Access to Defendant’s Facilities

       18.       Plaintiff visited Defendant’s Carnes Crossroads facility located at Windmill

Station, 2001 2nd Avenue, Suite 101, Summerville, SC 29486 on September 22, 2020, and on

multiple occasions after that date.

       19.       Plaintiff utilizes a wheelchair for mobility. At his initial visit to Defendant’s

facilities to receive medical treatment, Plaintiff presented in significant abdominal discomfort and

pain. He complained of fatigue, weight gain, and constipation. At subsequent visits to Defendant’s

facilities, he complained of significant abdominal discomfort and pain and discomfort after eating.

       20.       Plaintiff encountered numerous accessibility barriers that made it difficult, if not

impossible, to access his medical care. Those barriers include, but are not limited to, the following:

             •   The examination tables used during the examinations were not height adjustable.

                 Defendant’s staff requested Plaintiff transfer onto the examination table so the staff

                 could examine him. Plaintiff was not able to transfer safely to the non-adjustable

                 examination table. Ultimately, because he was unable to transfer, Defendant’s staff

                 performed the medical examination while he remained in his wheelchair.

             •   Defendant’s staff indicated they did not have an accessible scale to obtain

                 Plaintiff’s weight during the examination, instead asking him if he knew his weight.

                 When he indicated it had been over a year since he had been weighed, the staff

                 asked him to estimate his weight.

             •   Later, when Plaintiff arrived for an ultrasound appointment as ordered by his doctor

                 to evaluate his significant abdominal pain, Defendant’s staff asked him to transfer

                 to the examination table. When he was unable to transfer, the ultrasound tech


                                                   5
     2:21-cv-02920-RMG             Date Filed 09/10/21       Entry Number 1        Page 6 of 15




                 responded, “Well, that’s going to be a problem.” At no time did the tech offer

                 assistance or the use of assistive devices to help Plaintiff safely transfer to the

                 ultrasound examination table. The ultrasound technician then became hostile

                 towards Plaintiff and his wife. The technician raised her voice in anger, berating

                 Plaintiff and his wife for coming to the Carnes Crossroads location for an

                 ultrasound instead of going to the hospital downtown, which had a lift, despite

                 Plaintiff’s physician directing him to obtain the ultrasound at the Charleston GI

                 location and the hospital being a much less convenient location for Plaintiff.

                 Plaintiff was in significant discomfort due to his abdominal issues. Ultimately, the

                 technician had to perform the ultrasound with Plaintiff in his wheelchair, because

                 the facility could not appropriately accommodate the patient.

             •   Defendant’s staff did not offer to assist Plaintiff in transferring to any examination

                 or ultrasound table.

             •   Defendant’s staff did not offer the use of an accessible lift to assist with a transfer.

                 This forced Plaintiff to either attempt to transfer himself, transfer with the

                 assistance of his wife at significant risk of injury, or transfer with help of third

                 parties.

             •   Plaintiff’s entire treatment at Defendant’s facility was performed while he remained

                 in his wheelchair.

       21.       As a result of Defendant’s failure to ensure mobility accommodations for Plaintiff,

and denial of equal access, Plaintiff received services that were objectively substandard,

inaccessible, and inferior to those provided to ambulatory patients, and he was subjected to

discriminatory treatment because of his disability.


                                                    6
      2:21-cv-02920-RMG               Date Filed 09/10/21   Entry Number 1        Page 7 of 15




        22.     Despite this difficulty, frustration, and unequal treatment, Plaintiff will seek

Defendant’s healthcare services in the future because of the proximity of Defendant’s facilities to

his home and because of his insurance coverage. Plaintiff anticipates returning to Defendant’s

facilities to receive additional treatment, but he is deterred from doing so due to the discrimination

he has faced and expects to face in the future. Furthermore, Plaintiff intends to return to

Defendant’s facilities to ascertain whether those facilities remain in violation of accessibility

standards.

                                      JURISDICTION AND VENUE

        23.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 42

U.S.C. § 12188.

        24.     This Court has personal jurisdiction over Defendant because Defendant maintains

its headquarters in South Carolina, has sufficient minimum contacts with South Carolina, or has

otherwise purposely availed itself of the markets in South Carolina through the promotion,

marketing, and sale of its services in South Carolina to render the exercise of jurisdiction by this

Court permissible under traditional notions of fair play and substantial justice. Specifically,

Defendant is registered to do business in South Carolina and has been doing business in South

Carolina.

        25.     Venue is proper under 28 U.S.C. § 1391(a) and (b)(2). Defendant is subject to

personal jurisdiction in this District because Defendant does substantial business in this District,

and a substantial part of the events or omissions giving rise to these claims occurred in this District.

Defendant also engaged in the extensive promotion, marketing, distribution, and sales of the

services at issue in this District.

                                       FIRST CAUSE OF ACTION



                                                    7
      2:21-cv-02920-RMG           Date Filed 09/10/21     Entry Number 1        Page 8 of 15




                            VIOLATION OF THE ADA, TITLE III

                                    [42 U.S.C. §§ 12101 et seq.]

          26.   Plaintiff incorporates the allegations in the preceding paragraphs as if alleged

herein.

          27.   At all times relevant to this action, Title III of the ADA, 42 U.S.C. §§ 12181, et

seq., was in full force and effect and applied to Defendant’s conduct.

          28.   At all times relevant to this action, the United States Department of Justice

regulations implementing Title III of the ADA, 28 C.F.R. Part 36, were in full force and effect and

applied to Defendant’s conduct.

          29.   At all times relevant to this action, Plaintiff has been substantially limited in the

major life activity of walking. Accordingly, he is considered an individual with a disability as

defined under the ADA, 42 U.S.C. § 12102(2).

          30.   Defendant owns, leases, and/or operates a specialty healthcare system for

gastroenterology health care services, which involves evaluating, diagnosing, and treating patients

for disorders affecting the gastrointestinal system, including the stomach, intestine, colon, liver,

pancreas, and gallbladder, at their numerous medical offices and endoscopy centers. Each of these

facilities, including the facility identified above, are places of public accommodation as defined

under Title III of the ADA, 42 U.S.C. § 12181(7)(F).

          31.   Title III of the ADA prohibits discrimination on the basis of disability “in the full

and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations

of any place of public accommodations.” 42 U.S.C. § 12182(a).

          32.   Pursuant to Title III of the ADA and its implementing regulations, a public

accommodation cannot deny participation or offer unequal or separate benefits to individuals with



                                                  8
      2:21-cv-02920-RMG            Date Filed 09/10/21       Entry Number 1        Page 9 of 15




disabilities. 42 U.S.C. § 12182(b)(1)(A); 28 C.F.R. §§ 36.202.

          33.     Pursuant to Title III of the ADA and its implementing regulations, it “shall be

discriminatory to exclude or otherwise deny equal goods, services, facilities, privileges,

advantages, accommodations, or other opportunities to an individual or entity because of the

known disability of an individual with whom the individual or entity is known to have a

relationship or association.” 42 U.S.C. § 12182(b)(1)(E).

          34.     Defendant discriminated against Plaintiff on the basis of his disability by denying

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

accommodations of its places of public accommodation and equal opportunity to participate in and

benefit from Defendant’s healthcare services in violation of the ADA.

          35.     As set forth above, absent injunctive relief, there is a clear risk that Defendant’s

actions will recur with Plaintiff and/or other mobility-impaired persons seeking Defendant’s

healthcare services.

          36.     Plaintiff is therefore entitled to injunctive relief, as well as an award of attorneys’

fees, costs, and disbursements pursuant to the ADA, 42 U.S.C. § 12188(a)(1) and/or common law.

                                   SECOND CAUSE OF ACTION

                VIOLATION OF SECTION 504 OF THE REHABILITATION ACT

          37.     Plaintiff incorporates the allegations in the preceding paragraphs as if alleged

herein.

          38.     Plaintiff is an individual with a disability protected by Section 504 of the

Rehabilitation Act and qualified to receive health services through Medicare. See 29 U.S.C. §

794(a); 45 C.F.R. § 84.3(j).

          39.     Defendant is a recipient of federal financial assistance from the Department of



                                                    9
     2:21-cv-02920-RMG           Date Filed 09/10/21      Entry Number 1         Page 10 of 15




Health and Human Services and is subject to Section 504 of the Rehabilitation Act and its

implementing regulations. See 29 U.S.C. § 794; 45 C.F.R. § 84.3(h).

       40.     Section 504 of the Rehabilitation Act provides that no qualified individual with a

disability shall be subjected to disability-based discrimination under any program or activity

receiving federal financial assistance. 29 U.S.C. § 794(a).

       41.     Discrimination includes failing to “[a]fford a qualified handicapped person an

opportunity to participate in or benefit from the aid, benefit, or service that is not equal to that

afforded others,” or providing qualified handicapped persons with “an aid, benefit, or service that

is not as effective as that provided to others.” 45 C.F.R. § 84.4(b)(1)(ii)-(iii); see 45 C.F.R. §

84.52(a)(2)-(3).

       42.     Section 504 requires health programs or activities that receive federal financial

assistance and that have at least fifteen employees to provide auxiliary aids and services to

individuals who are mobility-disabled and use wheelchairs. 45 C.F.R. § 84.52(b), (d).

       43.     A recipient may not directly, or through contractual, licensing, or other

arrangements, discriminate on the basis of disability. 45 C.F.R. § 84.4(b)(1).

       44.     Defendant’s provision of healthcare services constitutes a program or activity

receiving federal financial assistance and, as a recipient, Defendant is required to ensure that it and

its contractors comply with Section 504 of the Rehabilitation Act.

       45.     Defendant has failed and is failing to meet its obligation to provide mobility-

impaired individuals an equal opportunity to use and benefit from its healthcare programs and

activities. In failing to provide to provide equal access to Plaintiff and other patients who utilize

wheelchairs, Defendant has refused to provide the auxiliary aids and services necessary to provide

such patients medical treatment in an effective and timely manner that protects their privacy and



                                                  10
     2:21-cv-02920-RMG           Date Filed 09/10/21     Entry Number 1        Page 11 of 15




independence.

       46.      Some examples of Defendant’s inaccessible facilities for mobility-impaired

individuals are listed in paragraph 20 above.

       47.      Because Plaintiff and other mobility-impaired individuals cannot independently

access the medical facility and services they need, they risk ineffective medical care or must forego

accessing critical healthcare altogether. Defendant’s failure to provide equally effective

accommodations to mobility-impaired patients puts their health at risk. This is especially

pronounced in the failure to have accessible exam rooms, transfer assistance, or staff equipped to

help Plaintiff maneuver and transfer to the exam tables. This failure necessitated Plaintiff not only

being examined in his wheelchair, but also having to undergo an ultrasound, a test critical to his

diagnosis, while remaining in his wheelchair.

       48.      As a result of Defendant’s actions and omissions, Plaintiff and other mobility-

impaired individuals have suffered and will continue to suffer irreparable harm in the form of

unequal access to Defendant’s healthcare services. If there is no change in the status quo, Plaintiff

and other mobility-impaired individuals will be denied their right to access and engage fully in the

provision of their healthcare.

       49.      Defendant’s failure to meet its obligations to accommodate mobility-impaired

patients in an effective manner constitutes an ongoing and continuous violation of the ADA, the

Rehabilitation Act, and their implementing regulations. Unless restrained from doing so,

Defendant will continue to violate the ADA and the Rehabilitation Act, and Defendant’s conduct

will continue to inflict injuries for which Plaintiff has no adequate remedy at law.

       50.      Defendant’s refusal to accommodate mobility-impaired patients in an equally

effective manner, through the provision of alternative accessible medical equipment, was done



                                                 11
     2:21-cv-02920-RMG           Date Filed 09/10/21      Entry Number 1         Page 12 of 15




intentionally or with deliberate indifference to the protected rights of Plaintiff and other mobility-

impaired individuals.

          51.   Plaintiff is entitled to injunctive relief, as well as reasonable attorneys’ fees and

costs. Plaintiff is also entitled to compensatory damages as provided by statute.

                                      THIRD CAUSE OF ACTION

          VIOLATION OF THE SOUTH CAROLINA LAWS AGAINST DISCIMINATION

                            [S.C. CODE ANN. § 10-5-210 AND § 43-33-510]

          52.   Plaintiff incorporates the allegations in the preceding paragraphs as if alleged

herein.

          53.   The intent of the statute is to “enable persons with disabilities to achieve maximum

personal independence; to use and enjoy governmental and public buildings and facilities; and to

participate fully in all aspects of society.” S.C. Code Ann. § 10-5-210.            Moreover, “[t]he

opportunity to obtain housing, full and equal use of public accommodations, public services, and

to make use of educational facilities without discrimination because of a handicap is guaranteed

by this article and is a civil right.” S.C. Code Ann. § 43-33-510.

          54.   At all times relevant to this action, Title III of the ADA, 42 U.S.C. §§ 12181, et

seq., was in full force and effect and applied to Defendant’s conduct.

          55.   Discrimination in a place of public accommodation is actionable under South

Carolina law. See S.C. Code Ann. § 10-5-290 (“A person who is denied access to buildings,

structures, or facilities, or is otherwise deprived of rights as a citizen as declared in the statement

of state policy set forth in Section 10-5-210 may enforce these rights by injunction and recover

damages in a proper case in the court of common pleas.”); see also S.C. Code Ann. § 43-33-540.

          56.   At all times relevant to this action, Plaintiff has been substantially limited in the



                                                  12
     2:21-cv-02920-RMG            Date Filed 09/10/21     Entry Number 1        Page 13 of 15




major life activity of walking.

        57.    Defendant owns, leases, and/or operates healthcare services, including numerous

office locations and endoscopy centers, that are places of public accommodation as defined under

Title III of the ADA, 42 U.S.C. § 12181(7)(F), and S.C. Code Ann. § 10-5-210 and § 43-33-510.

        58.    Pursuant to S.C. Code Ann. § 43-33-510, a public accommodation cannot deny

participation or offer unequal or separate benefits to individuals with disabilities based upon their

disability.

        59.    Pursuant to S.C. Code Ann. § 10-5-290, a public accommodation must construct,

or alter, their facilities to adhere to the standards described in the statute. These standards ensure

non-discrimination against disabled individuals. Olson v. Faculty House of Carolina, Inc., 354

S.C. 161, 164, 580 S.E.2d 440, 442 (2003).

        60.    Defendant discriminated against Plaintiff on the basis of his disability by denying

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

accommodations of their places of public accommodation and equal opportunity to participate in

and benefit from Defendant’s healthcare services in violation of § 43-33-510.

        61.    As set forth above, absent injunctive relief, there is a clear risk that Defendant’s

actions will recur with Plaintiff and/or other mobility-impaired persons seeking Defendant’s

healthcare services.

        62.    Plaintiff is therefore entitled to injunctive relief, as well as an award of

compensatory damages, attorneys’ fees, costs, and disbursements pursuant to S.C. Code Ann. §

10-5-290 and § 43-33-540.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court grant the following relief:



                                                 13
     2:21-cv-02920-RMG          Date Filed 09/10/21       Entry Number 1       Page 14 of 15




       A.      Accepting jurisdiction of this case and declaring Defendant’s policies, procedures,

and services are discriminatory and violate the ADA, the Rehabilitation Act, and S.C. Code Ann.

§ 10-5-210 and § 43-33-510;

       B.      Requiring Defendant to alter the identified medical facility location to make it

accessible to and usable by individuals with disabilities to the extent required by the ADA, the

Rehabilitation Act, and S.C. Code Ann. § 10-5-210 and § 43-33-510;

       C.      Directing Defendant to evaluate its policies, practices, and procedures toward

persons with disabilities for such reasonable time as to allow Defendant to undertake and complete

corrective procedures at the identified medical facility location;

       D.      Mandating Defendant to expeditiously make all reasonable and appropriate

modifications in its policies, practices, and procedures, to remove all architectural barriers at the

identified medical facility location that are readily achievable and technically feasible as required

by law, and to take all such steps as are reasonable and necessary to ensure that persons with

disabilities are no longer excluded, denied services, segregated, or otherwise treated differently

and discriminated against;

       E.      Awarding Plaintiff reasonable attorneys’ fees, expert fees, costs, and expenses to;

       F.      Awarding Plaintiff compensatory damages for the intentional discrimination,

humiliation, distress, and anxiety he suffered pursuant to Section 504 of the Rehabilitation Act,

and S.C. Code Ann. § 10-5-210 and § 43-33-510;

       G.      Awarding Plaintiff such other and further relief as the Court deems necessary, just,

and proper; and

       H.      Retaining jurisdiction of this case until the Defendant has fully complied with the

orders of this Court.



                                                 14
     2:21-cv-02920-RMG        Date Filed 09/10/21      Entry Number 1       Page 15 of 15




                               DEMAND FOR JURY TRIAL

       Plaintiff TED SIGMON hereby demands a trial by jury of all claims so triable in the above-

referenced matter.



Dated: September 10, 2021                       Respectfully Submitted,

                                                /s/ James L. Ward, Jr.
                                                James L. Ward, Jr. (Fed. ID No. 6956)
                                                jward@mcgowanhood.com
                                                MCGOWAN, HOOD & FELDER, LLC
                                                10 Shem Drive, Suite 300
                                                Mt. Pleasant, SC 29464
                                                Phone: (843) 388-7202

                                                Benjamin J. Sweet*
                                                ben@nshmlaw.com
                                                NYE, STIRLING, HALE & MILLER, LLP
                                                1145 Bower Hill Road, Suite 104,
                                                Pittsburgh, PA 15243
                                                Phone: (412) 742-0631

                                                Jonathan D. Miller*
                                                jonathan@nshmlaw.com
                                                NYE, STIRLING, HALE & MILLER, LLP
                                                33 W. Mission Street, Suite 201
                                                Santa Barbara, CA 93101
                                                Phone: (805) 963-2345

                                                Attorneys for Plaintiff

                                                *Motion for pro hac admission forthcoming




                                               15
